Name: Commission Regulation (EU) No 347/2010 of 21 April 2010 amending Commission Regulation (EC) No 245/2009 as regards the ecodesign requirements for fluorescent lamps without integrated ballast, for high intensity discharge lamps, and for ballasts and luminaires able to operate such lamps (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  energy policy;  electronics and electrical engineering
 Date Published: nan

 24.4.2010 EN Official Journal of the European Union L 104/20 COMMISSION REGULATION (EU) No 347/2010 of 21 April 2010 amending Commission Regulation (EC) No 245/2009 as regards the ecodesign requirements for fluorescent lamps without integrated ballast, for high intensity discharge lamps, and for ballasts and luminaires able to operate such lamps (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/125/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for the setting of ecodesign requirements for energy-related products (1), and in particular Article 15(1) thereof, After consulting the Ecodesign Consultation Forum, Whereas: (1) After the adoption of Commission Regulation (EC) No 245/2009 of 18 March 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for fluorescent lamps without integrated ballast, for high intensity discharge lamps, and for ballasts and luminaires able to operate such lamps, and repealing Directive 2000/55/EC of the European Parliament and of the Council (2), it appeared that certain provisions of that Regulation should be amended in order to avoid unintended impacts on the availability and performance of the products covered by that Regulation. (2) In addition, it is necessary to improve coherence, as regards the requirements on product information, between on the one hand Regulation (EC) No 245/2009 and on the other hand Commission Regulation (EC) No 244/2009 of 18 March 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for non-directional household lamps (3). (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 19(1) of Directive 2009/125/EC, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 245/2009 Annexes I, II, III and IV to Regulation (EC) No 245/2009 are amended as set out in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Union. It shall apply from 13 April 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 285, 31.10.2009, p. 10. (2) OJ L 76, 24.3.2009, p. 17. (3) OJ L 76, 24.3.2009, p. 3. ANNEX Amendments in Annexes I, II, III and IV to Regulation (EC) No 245/2009 Annexes I, II, III and IV to Regulation (EC) No 245/2009 are amended as follows: 1. Annex I is amended as follows: (a) the title is replaced by the following: (b) the introductory sentence in point 1 is replaced by the following: The following lamps shall be exempt from the provisions of Annex III, provided that the technical documentation file drawn up for the purposes of conformity assessment pursuant to Article 8 of Directive 2009/125/EC states which of the technical parameters listed hereunder provide(s) a basis for their exemption:; (c) points 1(c) and 1(d) are replaced by the following: (c) blended high intensity discharge lamps having:  6 % or more of total radiation of the range 250-780 nm in the range of 250-400 nm; and  11 % or more of total radiation of the range 250-780 nm in the range of 630-780 nm; and  5 % or more of total radiation of the range 250-780 nm in the range of 640-700 nm; (d) blended high intensity discharge lamps having:  the peak of the radiation between 315-400 nm (UVA) or 280-315 nm (UVB);; (d) point 2 is replaced by the following: 2. The following products shall be exempt from the provisions of Annex III, provided that in all forms of product information it is stated that they are not intended for general lighting use within the meaning of this Regulation, or that they are intended for use in applications listed in points (b) to (e): (a) products intended for use in applications other than general lighting and products incorporated into products which do not provide a general lighting function; (b) lamps covered by the requirements of Directives 94/9/EC of the European Parliament and of the Council (1) or Directive 1999/92/EC of the European Parliament and of the Council (2); (c) emergency lighting luminaires and emergency sign luminaires within the meaning of Directive 2006/95/EC of the European Parliament and of the Council (3). (d) ballasts intended for use in luminaires defined in paragraph (c) and designed to operate lamps in emergency conditions; (e) luminaires covered by the requirements of Directive 94/9/EC, Directive 1999/92/EC, Directive 2006/42/EC of the European Parliament and of the Council (4), Council Directive 93/42/EEC (5), Council Directive 88/378/EEC (6) and luminaires integrated into equipment covered by these requirements. The intended purpose shall be stated for each product in the product information, and the technical documentation file drawn up for the purposes of conformity assessment pursuant to Article 8 of Directive 2009/125/EC shall list the technical parameters that make the product design specific for the stated intended purpose. 2. Annex II is amended as follows: (a) the first sentence is deleted; (b) The following sentence is added to point 1(c): For the purposes of Table 6 in Annex III, the LSF shall be measured in high frequency operating mode with a switching cycle of 11h/1h. (c) The following point (o) is added to point 3: (o) Blended lamp  means a lamp containing a mercury vapour lamp and an incandescent lamp filament connected in series in the same bulb. 3. Annex III is amended as follows: (a) The following paragraph is added before Table 1: Spiral-shaped double capped fluorescent lamps of all diameters equal to or larger than 16 mm (T5) shall comply with the requirements set out in Table 5 for T9 circular lamps. (b) Table 2 is replaced by the following: Table 2 Rated minimum efficacy values for single capped fluorescent lamps working on electromagnetic and electronic ballast Small single parallel tube, lamp cap G23 (2 pin) or 2G7 (4 pin) Double parallel tubes, lamp cap G24d (2 pin) or G24q (4 pin) Triple parallel tubes, lamp cap GX24d (2 pin) or GX24q (4 pin) Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value 5 48 10 60 13 62 7 57 13 69 18 67 9 67 18 67 26 66 11 76 26 66 4 legs in one plane, lamp cap 2G10 (4 pin) Long single parallel tube, lamp cap 2G11 (4 pin) Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value 18 61 18 67 24 71 24 75 36 78 34 82 36 81 (c) Table 3 is replaced by the following: Table 3 Rated minimum efficacy values for single capped fluorescent lamps, working only on electronic ballast Triple parallel tubes, lamp cap GX24q (4 pin) Four parallel tubes, lamp cap GX24q (4 pin) Long single parallel tube, lamp cap 2G11 (4 pin) Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value 32 75 57 75 40 83 42 74 70 74 55 82 57 75 80 75 70 74 (d) Table 6 is replaced by the following: Table 6 Deduction percentages for rated minimum efficacy values for fluorescent lamps with high colour temperature and/or high colour rendering and/or second lamp envelope and/or long life Lamp parameter Deduction from luminous efficacy at 25 °C Tc  ¥ 5 000 K 10 % 95  ¥ Ra > 90 20 % Ra > 95 30 % Second lamp envelope 10 % Lamp Survival Factor  ¥ 0,50 after 40 000 burning hours 5 % (e) In Annex III.1.1.B, the sentence The corrections defined for the first stage (Table 6) shall continue to apply is replaced by The corrections (Table 6) and the specific requirements for spiral-shaped double capped fluorescent lamps defined for the first stage shall continue to apply.; (f) The title of Table 7 is replaced by the following: (g) The title of Table 8 is replaced by the following: (h) The second paragraph of Annex III.1.1.C is replaced by the following: Fluorescent lamps without integrated ballast shall be able to operate with ballasts of energy efficiency class A2 or more efficient ballasts in accordance with point 2.2 of Annex III. In addition they may also operate with ballasts of less efficient classes than A2. (i) Table 11 is replaced by the following: Table 11 Lamp lumen maintenance factors for single and double capped fluorescent lamps  Stage 2 Lamp lumen maintenance factor Burning hours Lamp types 2 000 4 000 8 000 16 000 Double-Capped Fluorescent lamps operating on non-high frequency ballasts 0,95 0,92 0,90  T8 Double-Capped Fluorescent lamps on high frequency ballast with warmstart 0,96 0,92 0,91 0,90 Other Double-Capped Fluorescent lamps on high frequency ballast with warmstart 0,95 0,92 0,90 0,90 Circular Single-Capped Fluorescent lamps operating on non-high frequency ballasts, T8 U-shaped double-capped fluorescent lamps and spiral-shaped double capped fluorescent lamps of all diameters equal to or larger than 16 mm (T5) 0,80 0,74   0,72 at 5 000 burning hours Circular Single-Capped Fluorescent lamps operating on high frequency ballasts 0,85 0,83 0,80  0,75 at 12 000 burning hours Other Single-Capped Fluorescent lamps operating on non-high frequency ballasts 0,85 0,78 0,75  Other Single-Capped Fluorescent lamps on high frequency ballast with warmstart 0,90 0,84 0,81 0,78 (j) The following introductory phrase and Table 11a is added after Table 11: The following cumulative deductions shall be applied to the values in Table 11: Table 11a Deduction percentages for fluorescent lamp lumen maintenance requirements Lamp parameter Deduction from lamp lumen maintenance requirement Lamps with 95  ¥ Ra > 90 At burning hours  ¤ 8 000 h:  5 % At burning hours > 8 000 h:  10 % Lamps with Ra > 95 At burning hours  ¤ 4 000 h:  10 % At burning hours > 4 000 h:  15 % Lamps with a colour temperature  ¥ 5 000 K 10 % (k) Table 12 is replaced by the following: Table 12 Lamp survival factors for single and double capped fluorescent lamps  Stage 2 Lamp survival factor Burning hours Lamp types 2 000 4 000 8 000 16 000 Double-Capped Fluorescent lamps operating on non-high frequency ballasts 0,99 0,97 0,90  Double-Capped Fluorescent lamps on high frequency ballast with warmstart 0,99 0,97 0,92 0,90 Circular Single-Capped Fluorescent lamps operating on non-high frequency ballasts, T8 U-shaped double-capped fluorescent lamps and spiral-shaped double capped fluorescent lamps of all diameters equal to or larger than 16 mm (T5) 0,98 0,77   0,50 at 5 000 burning hours Circular Single-Capped Fluorescent lamps operating on high frequency ballasts 0,99 0,97 0,85  0,50 at 12 000 burning hours Other Single-Capped Fluorescent lamps operating on non-high frequency ballasts 0,98 0,90 0,50  Other Single-Capped Fluorescent lamps on high frequency ballast with warmstart 0,99 0,98 0,88  (l) Table 13 is replaced by the following: Table 13 Lamp lumen maintenance factors and lamp survival factors for high pressure sodium lamps  Stage 2 High pressure sodium lamp category and burning hours for measurement Lamp lumen maintenance factor Lamp survival factor P  ¤ 75 W LLMF and LSF measured at 12 000 burning hours Ra  ¤ 60 > 0,80 > 0,90 Ra > 60 > 0,75 > 0,75 all retrofit lamps designed to operate on high pressure mercury vapour lamp ballast > 0,75 > 0,80 P > 75 W LLMF and LSF measured at 16 000 burning hours Ra  ¤ 60 > 0,85 > 0,90 Ra > 60 > 0,70 > 0,65 all retrofit lamps designed to operate on high pressure mercury vapour lamp ballast > 0,75 > 0,55 The requirements in Table 13 for retrofit lamps designed to operate on high pressure mercury vapour lamp ballast shall be applicable until 6 years after the entry into force of this Regulation.; (m) Annex III.1.3(i) is replaced by the following: (i) Ambient temperature inside the luminaire at which the lamp was designed to maximise its luminous flux. If this temperature is equal to or lower than 0 °C or equal to or higher than 50 °C, it shall be stated that the lamp is not suitable for indoor use at standard room temperatures.; (n) The following point (j) is added to point 1.3 of Annex III: (j) For fluorescent lamps without integrated ballast, the energy efficiency index(es) of ballasts as defined in Table 17 with which the lamp can operate.; (o) Table 17 is replaced by the following: Table 17 Energy efficiency index requirements for non-dimmable ballasts for fluorescent lamps LAMP DATA BALLAST EFFICIENCY (Plamp/Pinput) Non-dimmable Lamp type Nominal Wattage ILCOS CODE Rated/typical wattage A2 BAT A2 A3 B1 B2 50 Hz HF W W W T8 15 FD-15-E-G13-26/450 15 13,5 87,8 % 84,4 % 75,0 % 67,9 % 62,0 % T8 18 FD-18-E-G13-26/600 18 16 87,7 % 84,2 % 76,2 % 71,3 % 65,8 % T8 30 FD-30-E-G13-26/900 30 24 82,1 % 77,4 % 72,7 % 79,2 % 75,0 % T8 36 FD-36-E-G13-26/1200 36 32 91,4 % 88,9 % 84,2 % 83,4 % 79,5 % T8 38 FD-38-E-G13-26/1050 38,5 32 87,7 % 84,2 % 80,0 % 84,1 % 80,4 % T8 58 FD-58-E-G13-26/1500 58 50 93,0 % 90,9 % 84,7 % 86,1 % 82,2 % T8 70 FD-70-E-G13-26/1800 69,5 60 90,9 % 88,2 % 83,3 % 86,3 % 83,1 % TC-L 18 FSD-18-E-2G11 18 16 87,7 % 84,2 % 76,2 % 71,3 % 65,8 % TC-L 24 FSD-24-E-2G11 24 22 90,7 % 88,0 % 81,5 % 76,0 % 71,3 % TC-L 36 FSD-36-E-2G11 36 32 91,4 % 88,9 % 84,2 % 83,4 % 79,5 % TCF 18 FSS-18-E-2G10 18 16 87,7 % 84,2 % 76,2 % 71,3 % 65,8 % TCF 24 FSS-24-E-2G10 24 22 90,7 % 88,0 % 81,5 % 76,0 % 71,3 % TCF 36 FSS-36-E-2G10 36 32 91,4 % 88,9 % 84,2 % 83,4 % 79,5 % TC-D / DE 10 FSQ-10-E-G24q=1 FSQ-10-I-G24d=1 10 9,5 89,4 % 86,4 % 73,1 % 67,9 % 59,4 % TC-D / DE 13 FSQ-13-E-G24q=1 FSQ-13-I-G24d=1 13 12,5 91,7 % 89,3 % 78,1 % 72,6 % 65,0 % TC-D / DE 18 FSQ-18-E-G24q=2 FSQ-18-I-G24d=2 18 16,5 89,8 % 86,8 % 78,6 % 71,3 % 65,8 % TC-D / DE 26 FSQ-26-E-G24q=3 FSQ-26-I-G24d=3 26 24 91,4 % 88,9 % 82,8 % 77,2 % 72,6 % TC-T / TE 13 FSM-13-E-GX24q=1 FSM-13-I-GX24d=1 13 12,5 91,7 % 89,3 % 78,1 % 72,6 % 65,0 % TC-T / TE 18 FSM-18-E-GX24q=2 FSM-18-I-GX24d=2 18 16,5 89,8 % 86,8 % 78,6 % 71,3 % 65,8 % TC-T / TC-TE 26 FSM-26-E-GX24q=3 FSM-26-I-GX24d=3 26,5 24 91,4 % 88,9 % 82,8 % 77,5 % 73,0 % TC-DD / DDE 10 FSS-10-E-GR10q FSS-10-L/P/H-GR10q 10,5 9,5 86,4 % 82,6 % 70,4 % 68,8 % 60,5 % TC-DD / DDE 16 FSS-16-E-GR10q FSS-16-I-GR8 FSS-16-L/P/H-GR10q 16 15 87,0 % 83,3 % 75,0 % 72,4 % 66,1 % TC-DD / DDE 21 FSS-21-E-GR10q FSS-21-L/P/H-GR10q 21 19,5 89,7 % 86,7 % 78,0 % 73,9 % 68,8 % TC-DD / DDE 28 FSS-28-E-GR10q FSS-28-I-GR8 FSS-28-L/P/H-GR10q 28 24,5 89,1 % 86,0 % 80,3 % 78,2 % 73,9 % TC-DD / DDE 38 FSS-38-E-GR10q FSS-38-L/P/H-GR10q 38,5 34,5 92,0 % 89,6 % 85,2 % 84,1 % 80,4 % TC 5 FSD-5-I-G23 FSD-5-E-2G7 5,4 5 72,7 % 66,7 % 58,8 % 49,3 % 41,4 % TC 7 FSD-7-I-G23 FSD-7-E-2G7 7,1 6,5 77,6 % 72,2 % 65,0 % 55,7 % 47,8 % TC 9 FSD-9-I-G23 FSD-9-E-2G7 8,7 8 78,0 % 72,7 % 66,7 % 60,3 % 52,6 % TC 11 FSD-11-I-G23 FSD-11-E-2G7 11,8 11 83,0 % 78,6 % 73,3 % 66,7 % 59,6 % T5 4 FD-4-E-G5-16/150 4,5 3,6 64,9 % 58,1 % 50,0 % 45,0 % 37,2 % T5 6 FD-6-E-G5-16/225 6 5,4 71,3 % 65,1 % 58,1 % 51,8 % 43,8 % T5 8 FD-8-E-G5-16/300 7,1 7,5 69,9 % 63,6 % 58,6 % 48,9 % 42,7 % T5 13 FD-13-E-G5-16/525 13 12,8 84,2 % 80,0 % 75,3 % 72,6 % 65,0 % T9-C 22 FSC-22-E-G10q-29/200 22 19 89,4 % 86,4 % 79,2 % 74,6 % 69,7 % T9-C 32 FSC-32-E-G10q-29/300 32 30 88,9 % 85,7 % 81,1 % 80,0 % 76,0 % T9-C 40 FSC-40-E-G10q-29/400 40 32 89,5 % 86,5 % 82,1 % 82,6 % 79,2 % T2 6 FDH-6-L/P-W4,3x8,5d-7/220 5 72,7 % 66,7 % 58,8 % T2 8 FDH-8-L/P-W4,3x8,5d-7/320 7,8 76,5 % 70,9 % 65,0 % T2 11 FDH-11-L/P-W4,3x8,5d-7/420 10,8 81,8 % 77,1 % 72,0 % T2 13 FDH-13-L/P-W4,3x8,5d-7/520 13,3 84,7 % 80,6 % 76,0 % T2 21 FDH-21-L/P-W4,3x8,5d-7/ 21 88,9 % 85,7 % 79,2 % T2 23 FDH-23-L/P-W4,3x8,5d-7/ 23 89,8 % 86,8 % 80,7 % T5-E 14 FDH-14-G5-L/P-16/550 13,7 84,7 % 80,6 % 72,1 % T5-E 21 FDH-21-G5-L/P-16/850 20,7 89,3 % 86,3 % 79,6 % T5-E 24 FDH-24-G5-L/P-16/550 22,5 89,6 % 86,5 % 80,4 % T5-E 28 FDH-28-G5-L/P-16/1150 27,8 89,8 % 86,9 % 81,8 % T5-E 35 FDH-35-G5-L/P-16/1450 34,7 91,5 % 89,0 % 82,6 % T5-E 39 FDH-39-G5-L/P-16/850 38 91,0 % 88,4 % 82,6 % T5-E 49 FDH-49-G5-L/P-16/1450 49,3 91,6 % 89,2 % 84,6 % T5-E 54 FDH-54-G5-L/P-16/1150 53,8 92,0 % 89,7 % 85,4 % T5-E 80 FDH-80-G5-L/P-16/1150 80 93,0 % 90,9 % 87,0 % T5-E 95 FDH-95-G5-L/P-16/1150 95 92,7 % 90,5 % 84,1 % T5-E 120 FDH-120-G5-L/P-16/1450 120 92,5 % 90,2 % 84,5 % T5-C 22 FSCH-22-L/P-2GX13-16/225 22,3 88,1 % 84,8 % 78,8 % T5-C 40 FSCH-40-L/P-2GX13-16/300 39,9 91,4 % 88,9 % 83,3 % T5-C 55 FSCH-55-L/P-2GX13-16/300 55 92,4 % 90,2 % 84,6 % T5-C 60 FSCH-60-L/P-2GX13-16/375 60 93,0 % 90,9 % 85,7 % TC-LE 40 FSDH-40-L/P-2G11 40 91,4 % 88,9 % 83,3 % TC-LE 55 FSDH-55-L/P-2G11 55 92,4 % 90,2 % 84,6 % TC-LE 80 FSDH-80-L/P-2G11 80 93,0 % 90,9 % 87,0 % TC-TE 32 FSMH-32-L/P-2GX24q=3 32 91,4 % 88,9 % 82,1 % TC-TE 42 FSMH-42-L/P-2GX24q=4 43 93,5 % 91,5 % 86,0 % TC-TE 57 FSM6H-57-L/P-2GX24q=5 FSM8H-57-L/P-2GX24q=5 56 91,4 % 88,9 % 83,6 % TC-TE 70 FSM6H-70-L/P-2GX24q=6 FSM8H-70-L/P-2GX24q=6 70 93,0 % 90,9 % 85,4 % TC-TE 60 FSM6H-60-L/P-2G8=1 63 92,3 % 90,0 % 84,0 % TC-TE 62 FSM8H-62-L/P-2G8=2 62 92,2 % 89,9 % 83,8 % TC-TE 82 FSM8H-82-L/P-2G8=2 82 92,4 % 90,1 % 83,7 % TC-TE 85 FSM6H-85-L/P-2G8=1 87 92,8 % 90,6 % 84,5 % TC-TE 120 FSM6H-120-L/P-2G8=1 FSM8H-120-L/P-2G8=1 122 92,6 % 90,4 % 84,7 % TC-DD 55 FSSH-55-L/P-GRY10q3 55 92,4 % 90,2 % 84,6 % 4. The following paragraph is added after the first paragraph of Annex IV: Member States authorities shall use reliable, accurate and reproducible measurement procedures, which take into account the generally recognised state of the art measurement methods, including methods set out in documents the reference numbers of which have been published for that purpose in the Official Journal of the European Union. (1) OJ L 100, 19.4.1994, p. 1. (2) OJ L 23, 28.1.2000, p. 57. (3) OJ L 374, 27.12.2006, p. 10. (4) OJ L 157, 9.6.2006, p. 24. (5) OJ L 169, 12.7.1993, p. 1. (6) OL L 187, 16.7.1988, p. 1.